DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCray, US 2018/0289116A1 in view of Hinds, GB 2565317 A and Cauwels, US 2013/0326790 A1.  McCray discloses the claimed wrist strap that is attachable to an electronic watch as shown in the annotated drawing on the subsequent page.  McCray fails to disclose two aspects of the invention: a buckle extending from a fourth side surface which is opposite a third side surface of the second strap body and a first and second mating portions being a magnet/magnet, a magnetic metal piece/magnet or magnet/magnetic metal piece.  Hinds discloses the now claimed buckle extending from a fourth surface opposite a third surface of a strap body.  Cauwels discloses a wearable band having the claimed magnetic attraction parts for securing the mating portions to one another.
Hinds discloses the strap body with third and fourth side surfaces and a buckle extending from a fourth side surface opposite a third side surface as shown in the annotated drawing on the subsequent page.  McCray discloses a buckle with a tang for connecting to an aperture in the other band for securing and adjusting the band.  Hinds buckle performs the identical function just as effectively as the buckle/aperture apparatus in McCray.  Therefore, it would have been obvious to modify McCray’s buckle to the one disclosed by Hinds as a choice in a design to perform the identical function of buckling the straps to one another in the same effective way.  Both buckles work reliably in exacting the same fashion for adjustably buckling the straps to one another.

    PNG
    media_image1.png
    738
    752
    media_image1.png
    Greyscale

McCray fails to disclose a first and second mating portions being a magnet/magnet, a magnetic metal piece/magnet or magnet/magnetic metal piece.  However, Cauwels discloses a wearable band that includes a first and second mating portions of the two straps that are magnetically attracted to and coupled to one another (figure 4, 116, 118).
It is known that magnetic fastener couplings and mechanical fastening couplings are design equivalents in securing parts to one another.  Therefore, it would have been obvious to modify McCray’s first and second mating portions to include magnetic coupling parts to replace or enhance the mechanical male/female coupling since both perform the coupling function equally as well as the other.  
McCray annotated figure

    PNG
    media_image2.png
    959
    797
    media_image2.png
    Greyscale

Cauwels

    PNG
    media_image3.png
    374
    497
    media_image3.png
    Greyscale

	Regarding claims 4 and 8, Cauwels’ magnetic metal piece is hidden in the second strap body when viewing the strap from the sides or end of the strap.  Furthermore, it is old and well known to fully encase a magnet in a fastener body so that it is not seen from any viewing direction to enhance the beauty of the article in which the fastener is being deplored.
	Regarding claim 6, Cauwels’ magnetic metal piece is exposed to the fourth side surface.

    PNG
    media_image4.png
    499
    697
    media_image4.png
    Greyscale


	
	Regarding claim 7, the specification fails to state any criticality associated with the shape of the exposed surface of the magnetic piece being rectangular with arc corners.  Any shape, such as Cauwels’ circular shape works equally well in providing an appropriate amount of exposed surface for securely fastening the two parts to one another.  Therefore, it would have been obvious to make Cauwels’ circular shaped exposed surface into a rectangle with arc corners.
Regarding claims 10 and 13, McCray discloses the width of the strap end increasing in the direction of the connection portion.
	Regarding claims 11 and 14, McCray discloses the claimed acute angle.

    PNG
    media_image5.png
    959
    797
    media_image5.png
    Greyscale

	
	McCray also discloses the planar first end surface at the end of the first strap body as shown in the annotated drawing.

    PNG
    media_image6.png
    422
    1015
    media_image6.png
    Greyscale


Regarding claim 12, McCray discloses the connection portion’s planar surface and locking groove.

    PNG
    media_image7.png
    324
    603
    media_image7.png
    Greyscale

	Regarding claims 15 and 16, McCray discloses that it is old and well known to mount a mating portion (320) and a buckle (324) in a through hole to secure the strap to the fastening parts.
	Regarding claims 17 and 18, McCray discloses a recess about the connection holes and the second mating portion.

    PNG
    media_image8.png
    699
    581
    media_image8.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677